Exhibit 10.3.5
FIFTH AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS FIFTH AMENDMENT TO OFFICE LEASE AGREEMENT (“Fourth Amendment”) is made
this 6th day of March, 2008, by and between JBG/BC Chase Tower, L.P., a Delaware
limited partnership (“Landlord”), as successor in interest to Chase Tower
Associates, L.L.C., a Delaware limited liability company (“Original Landlord”),
and CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (“Tenants”).
WITNESSETH:
     WHEREAS, by that certain Office Lease Agreement dated December 8, 2000 (the
“Original Lease”), Landlord leased to Tenant, and Tenant leased from Landlord,
approximately 16,799 square feet of rentable area on the twelfth (l2th) floor,
known as Suite 1200 (the “Original Premises”), in the building located at 4445
Willard Avenue, Chevy Chase, Maryland (the “Building”), upon the terms and
conditions set forth in the Lease;
     WHEREAS, by that certain First Amendment to Office Lease Agreement dated
May 10, 2002 (the “First Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 7,463 square feet of rentable area located
on the eleventh (11th) floor of the Building and known as Suite 1130
(the“Expansion Space”), and the parties extended the term of the Original Lease,
upon the terms and conditions more specifically set forth therein;
     WHEREAS, by that certain Second Amendment to Office Lease Agreement dated
February 4, 2003 (the “Second Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 19,290 square feet of rentable area located
on the sixth (6th) floor of the Building and known as Suite 600 (the “Second
Expansion Space”), and the parties extended the term of the Original Lease, upon
the terms and conditions more specifically set forth therein;
     WHEREAS, by that certain Third Amendment to Office Lease Agreement dated
August 3, 2003 (the “Third Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 21,439 square feet of rentable area located
on the fifth (5th) floor of the Building and known as Suite 500 (the “Third
Expansion Space”), upon the terms and conditions more specifically set forth
therein;
     WHEREAS, by that certain Fourth Amendment to Office Lease Agreement dated
July 2, 2007 (the “Fourth Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 5,978 square feet of rentable area located
on the seventh (7th) floor of the Building and known as Suite 710 (the “Fourth
Expansion Space”), upon the terms and conditions more specifically set forth
therein;
     WHEREAS, the Original Lease, the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment are hereinafter collectively referred
to as the “Lease”;
     WHEREAS, pursuant to that certain Office Lease Agreement dated as of
December 7, 2001, as amended (the“MOP Lease”), by and between Original Landlord,
as landlord, and Medical Office Properties, Inc. (“MOP”), as tenant thereunder,
Original Landlord leased to

 



--------------------------------------------------------------------------------



 



MOP, and MOP leased from Original Landlord, approximately 10,608 square feet of
rentable area located on the eleventh (11 th) floor of the Building and known as
Suite 1100 (the “Suite 1100 Space”);
     WHEREAS, pursuant to that certain Assignment and Assumption of Lease dated
as of December 4, 2004 and effective as of January 1, 2005, by and between MOP,
as assignor, and Tenant, as assignee, MOP assigned all of its right, title and
interest in the MOP Lease to Tenant;
     WHEREAS, the term of the MOP Lease is scheduled to expire on February 29,
2012, and the term of the Lease is scheduled to expire on May 31, 2013;
     WHEREAS, upon the expiration of the term of the MOP Lease, Tenant desires
to lease from Landlord, and Landlord desires to lease to Tenant, the Suite 1100
Space which is the subject of the MOP Lease, upon the terms and conditions
hereinafter set forth;
     WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
understanding and agreement with regard to the lease of the Suite 1100 Space,
and to otherwise amend the Lease, as more particularly set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows:
     1. Any capitalized terms used in this Fifth Amendment and not otherwise
defined herein shall have the meanings ascribed to them in the Lease.
     2. The Lease is hereby amended by adding thereto a new Article XXXIII, to
read as follows:
“ARTICLE XXXIII
SUITE 1100 SPACE
     33.1. Term. Landlord hereby leases unto Tenant, and Tenant hereby leases
from Landlord, approximately 10,608 square feet of rentable area (the
‘Suite 1100 Space’) located on the eleventh (11th) floor of the Building, which
Suite 1100 Space is hereby agreed to be that certain space which is shown on
Exhibit S attached hereto and made a part hereof and known as Suite 1100, for a
term (the’ Suite 1100 Space Term’) commencing on March  1, 2012 (the ‘Suite 1100
Space Commencement Date’) and continuing through and including 11:59 p.m. on
May 31, 2013 (the ‘Suite 1100 Space Expiration Date’), unless earlier terminated
pursuant to the provisions of this Lease.
     33.2. ‘As-Is’ Condition. Tenant accepts the Suite 1100 Space in its ‘as-is’
condition as of the Suite 1100 Space Commencement Date. Landlord shall have no
obligation to make any improvements or alterations to the Suite 1100 Space.
     33.3 Suite 1100 Space Base Rent. In addition to the Base Rent for the
Premises (i.e., the Original Premises, the Expansion Space, the Second Expansion
Space, the Third Expansion Space and the Fourth Expansion Space) payable
pursuant to Section 4.1 hereof, as amended, commencing on the Suite 1100 Space
Commencement Date and

-2-



--------------------------------------------------------------------------------



 



continuing thereafter throughout the Suite 1100 Space Term, Tenant covenants and
agrees to pay to Landlord Base Rent for the Suite 1100 Space in the following
amounts (the ‘Suite 1100 Space Base Rent’):

                              Suite 1100 Space             Base Rent   Suite
1100 Space   Suite 1100 Space     Per Square Foot   Base Rent   Base Rent Time
Period   Per Annum   Per Annum   Per Month
3/1/12-2/28/13
  $ 53.87     $ 571,452.96     $ 47,621.08  
3/1/13-5/31/13
  $ 55.49     $ 588,637.92     $ 49,053.66  

     The Suite 1100 Space Base Rent shall be payable by Tenant at the same times
and in the same manner as set forth in this Lease with respect to the payment of
Base Rent.
     33.4 Increased Operating Expenses and Increased Real Estate Taxes with
respect to the Suite 1100 Space. In addition to Tenant’s proportionate share of
Increased Operating Expenses and Tenant’s proportionate share of Increased Real
Estate Taxes payable with respect to the Original Premises, the Expansion Space,
the Second Expansion Space, the Third Expansion Space and the Fourth Expansion
Space pursuant to the terms of this Lease, as amended, commencing on the
Suite 1100 Space Commencement Date, and for each calendar year of the Suite 1100
Space Term, Tenant shall pay to Landlord, in the manner provided in Article V of
this Lease, Tenant’s proportionate share of Increased Operating Expenses for the
Suite 1100 Space for the calendar year and Tenant’s proportionate share of
Increased Real Estate Taxes for the Suite 1100 Space for the calendar year.
Tenant’s proportionate share of Increased Operating Expenses for the Suite 1100
Space for the calendar year’ shall equal the product of 4.85% multiplied by the
amount by which the total of Operating Expenses for the calendar year exceeds
the Operating Expenses incurred during calendar year 2002; and Tenant’s
proportionate share of Real Estate Taxes for the Suite 1100 Space for the
calendar year’ shall equal 4.64% multiplied by the amount by which the total of
Real Estate Taxes for the calendar year exceeds Real Estate Taxes for calendar
year 2002; provided, however, that for the calendar year during which the Suite
1100 Space Term begins and ends, the Operating Expenses and Real Estate Taxes
for the Suite 1100 Space shall be prorated based upon the greater of (i) the
number of days during such calendar year that this Lease is in effect or
(ii) the number of days that Tenant actually occupies the Suite 1100 Space or
any portion thereof (but not any such period when the MOP Lease is still in
effect).
     33.5 Incorporation of Suite 1100 Space Into the Premises. Except as
otherwise herein expressly provided, the Suite 1100 Space shall be deemed a part
of the Premises for all purposes of this Lease, such that both Landlord and
Tenant shall have such respective rights and obligations with respect to the
Suite 1100 Space as apply to the remainder of the Premises.”

-3-



--------------------------------------------------------------------------------



 



     3. The definition of “Parking Permits” in Section 1.17 of the Lease is
hereby amended with respect to all periods beginning on and after the Suite 1100
Space Commencement Date by inserting the following language at the end thereof:
     “Notwithstanding the foregoing, commencing on the Suite 1100 Space
Commencement Date, Tenant shall have the right to use an additional nineteen
(19) Parking Permits as provided in Article XXIV of this Lease.”
     4. Section 3.5(a) of the Lease is hereby amended by deleting therefrom the
language “nine (9) months” and by inserting the language “twelve (12) months” in
lieu thereof.
     5. If requested by Landlord at any time during the Term, Tenant shall
promptly execute a declaration in the form attached hereto as Exhibit D-5.
     6. The Lease is further amended by inserting therein Exhibit D-5 and
Exhibit S attached hereto, which Exhibit D-5 and Exhibit S are hereby
incorporated into the Lease by reference.
     7. Landlord and Tenant represent and warrant to each other that the person
signing this Fifth Amendment on its behalf has the requisite authority and power
to execute this Fifth Amendment and to thereby bind the party on whose behalf it
is being signed.
     8. Landlord and Tenant represent and warrant to each other that neither of
them has employed any broker in procuring or carrying on any negotiations
relating to this Fifth Amendment, Landlord and Tenant shall indemnify and hold
each other harmless from any loss, claim or damage relating to the breach of the
foregoing representation and warranty by the indemnifying party.
     9. Except as expressly amended and modified herein, all terms, conditions
and provisions of the Lease shall remain unmodified and in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and the terms and conditions of this Fifth Amendment, the terms and
conditions of this Fifth Amendment shall govern and control.
[Signatures appear on the following page.]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifth Amendment
to Office Lease Agreement as of the day and year first hereinabove written.

                         
 
      LANDLORD:            
 
                        WITNESS:   JBG/BC CHASE TOWER, L.P., a Delaware
limited partnership
 
                                By:   JBG/BC GP, L.L.C., a Delaware limited
liability company
Its General Partner
 
                                    By:   JBG/Recap Manager, L.L.C., a Delaware
limited liability company
Its Managing Member
 
                                        By:   JBG/Company Manager, L.L.C.,
a Delaware limited liability company
Its Managing Member
 
                       
By:
  /s/ [ILLEGIBLE]               By:   /s/ Brian J. Fitzgerald
 
                       
 
                  Name:   Brian J. Fitzgerald
 
                       
 
                  Its:   Authorized Signatory
 
                       
 
                       

             
 
      TENANT:  
 
            WITNESS:   CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company
 
           
By:
  /s/ Lisa Havilland   By:   /s/ David M. Martin [SEAL]
 
           

          David M. Martin

          General Counsel - Commercial Lending

-5-